     Case 3:20-cv-02054-DMS-MSB Document 34 Filed 04/27/21 PageID.673 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    DANIEL WHITE,                                     Case No.: 20cv2054 DMS (MSB)
12                                     Plaintiff,
                                                        ORDER DENYING DEFENDANTS’
13    v.                                                MOTION FOR SANCTIONS
14    LA PILATES CARLSBAD, an entity of
      unknown form, JLC MANAGEMENT,
15
      LLC, a Nevada limited liability
16    corporation, JEFF CLARK, an individual,
      RAY CHUNG, an individual, and DOES
17
      1-15,
18                                  Defendants.
19
20
21         This matter comes before the Court on Defendants’ motion for sanctions pursuant to
22   Federal Rule of Civil Procedure 11. Plaintiff filed an opposition to the motion, and
23   Defendants filed a reply.
24         “Rule 11 requires the imposition of sanctions when a motion is frivolous, legally
25   unreasonable, or without factual foundation, or is brought for an improper purpose.” Conn
26   v. Borjorquez, 967 F.2d 1418, 1420 (9th Cir. 1992) (citing Operating Engineers Pension
27   Trust v. A-C Company, 859 F.2d 1336, 1344 (9th Cir. 1988)). In determining whether a
28   claim is frivolous or brought for an improper purpose, the standard is one of objective

                                                    1
                                                                             20cv2054 DMS (MSB)
     Case 3:20-cv-02054-DMS-MSB Document 34 Filed 04/27/21 PageID.674 Page 2 of 3



1    reasonableness. See id. at 1421. “‘If, judged by an objective standard, a reasonable basis
2    for the position exists in both law and fact at the time the position is adopted, then sanctions
3    should not be imposed.’” See id. (quoting Golden Eagle Dist. Corp. v. Burroughs Corp.,
4    801 F.2d 1531, 1538 (9th Cir. 1986). The central purpose of the rule is to deter baseless
5    filings in district court and streamline administration and procedure of the federal courts.
6    See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990). The Ninth Circuit has
7    held: “Rule 11 is an extraordinary remedy, one to be exercised with extreme caution.”
8    Operating Engineers, 859 F.2d at 1345.
9          Here, Defendants argue Plaintiff’s First Amended Complaint1 is rife with false
10   allegations, and that Plaintiff’s case is clearly frivolous, legally unreasonable, without legal
11   foundation, and brought for an improper purpose. It is true Plaintiff’s original Complaint
12   alleged Plaintiff was the owner of a trademark on the “Principal Register,” when in fact the
13   mark was on the “Supplemental Register.” It is also true that Plaintiff’s Complaint alleged
14   Plaintiff first used the mark in April 2018, and that the First Amended Complaint alleged
15   Plaintiff first used the mark in February 2017. Neither of these discrepancies, however,
16   nor any of Defendants’ other allegations, rises to the level of a Rule 11 violation. Clearly,
17   there is a dispute between the parties on a number of issues, e.g., whether they entered into
18   a contract, the terms of any purported contract, and specifically, whether Plaintiff granted
19   Defendants any rights to the trademark at issue. Judging the case by an objective standard
20   at this early stage, before the Court has heard Defendants’ motion to dismiss, the Court
21   ///
22   ///
23   ///
24   ///
25
26
27   1
        When this motion was filed, Defendants believed that Plaintiff’s First Amended
     Complaint was the operative pleading, and thus, their arguments are addressed to that
28   document rather than the Second Amended Complaint.
                                                    2
                                                                                   20cv2054 DMS (MSB)
     Case 3:20-cv-02054-DMS-MSB Document 34 Filed 04/27/21 PageID.675 Page 3 of 3



1    cannot say Plaintiff’s allegations lack any reasonable basis in law or fact. Therefore,
2    Defendants’ motion for sanctions is denied.2
3          IT IS SO ORDERED.
4    Dated: April 27, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   2
       In his opposition to Defendants’ motion, Plaintiff requested attorneys fees for having to
     oppose this motion. That request is also denied. Going forward, the Court encourages
28   counsel for both sides to review and adhere to Civil Local Rule 2.1.
                                                    3
                                                                               20cv2054 DMS (MSB)
